DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1, 2 and 4-10 drawn to pharmaceutical compositions comprising HDL-ApoM-S1P in which apoprotein M is impregnated with S1P.
Group II, claims 11, 13 and 15, drawn to use of HDL-ApoM-S1P in which apoprotein M is impregnated with S1P.
Group III, claims 12 and 14 drawn to methods of treatment of conditions comprising administering a composition comprising HDL-ApoM-S1P in which apoprotein M is impregnated with S1P.
Group IV, claim 16 drawn to methods of improving cognitive ability, learning ability, and memory, comprising administering a composition comprising HDL-ApoM-S1P in which apoprotein M is impregnated with S1P.
	Claim 3 as presently written recites subject matter that does not fall within one of the four categories of patent eligible subject matter stated in 35 U.S.C. 101 (process, machine, manufacture, or composition of matter), and has therefore not been placed into a group at this time.  Upon amendment to recite statutorily acceptable matter, the examiner will determine at that time to which of the indicated group(s), or potentially new group(s), the claims belong
	Claims 11, 13 and 15 as presently written have been assigned to Group II.  However, Applicants should be aware that a claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  “Use” claims additionally do not fall within at least one of the four categories of patent eligible subject matter stated in 35 U.S.C. 101 (process, machine, manufacture, or composition of matter).  Please refer to MPEP 2173.05(q).  Accordingly, “use” claims 11, 13 and 15 have been placed into a group of their own presuming they are meant to be "method of use” claims for the purposes of this restriction.  Upon appropriate amendment, however, the examiner will determine at that time to which of the indicated group(s), or potentially new group(s), the claims belong.

SPECIES ELECTION REQUIREMENT
This application contains claims directed to more than one species of the generic invention recited in certain of the indicated groups.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Group II:  the plurality of claimed uses conditions (diseases, disorders, disabilities) as recited in the claims.
Group III: the plurality of claimed methods of treatment as characterized by the recited conditions, disorders, disabilities.
Group IV: the plurality of claimed methods of improvement as characterized by the recited abilities.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. 
Upon election of Group II, in order to be fully responsive to the current requirement, Applicants must designate a use as characterized by a specific disease, disorder or disability for treatment, for example, a method of use of the recited composition in treatment of Alzheimer’s disease.
Upon election of Group III, in order to be fully responsive to the current requirement, Applicants must designate a specific disease, disorder or disability for treatment by administration of the recited composition, for example, Alzheimer’s disease.
Upon election of Group IV, in order to be fully responsive to the current requirement, Applicants must designate a specific ability to be improved by administration of the recited composition, for example, cognitive ability.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1, 5, 6 and 11-16.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-IV lack unity of invention because even though the inventions of these groups require the technical feature of HDL-ApoM-S1P in which apoprotein M is impregnated with S1P, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Sattler (Journal of the American College of Cardiology 2015 66(13):1470-1485).  The cited reference discloses a composition comprising HDLs (containing ApoM) loaded with S1P (see, for example, p. 1471 col. 2 par. 2) and Sattler (Supplemental Methods, p. 2 par. 4 - p. 3 par. 1).
Due to the complicated nature of the restriction, the restriction requirement is being made via written correspondence in lieu of a telephone interview. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070. The examiner can normally be reached 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN M MAURO/Primary Examiner, Art Unit 1625